Title: From James Madison to Richard Cutts, 26 November 1817
From: Madison, James
To: Cutts, Richard


Dear Sir
Montpellier Novr. 26. 1817
Before I left Washington, I authorizd the Editor of the W. City Gazette then a Weekly paper to continue to send it to me, and I believe he was paid the arrears due, & the requisite advance. The paper has lately been converted into a daily & triweekly one, and the former is now sent me. I must ask the favor of you to have it discontinued, and the triweekly paper sent in its place which will answer just as well & spare the mail as well as save expense, and to ascertain & pay whatever may be due both for arrears and for an advance. Be so good as to observe to the Editor that his paper comes very slowly, irregularly, and deficiently. I know not where the fault lies. It may be an improvment in the address of it to name Orange Court House Virginia.
It will be another favor if you will procure & send me, a Copy of the second number of Mr. Walsh’s American Register. This I think is the title of his work. You see I take you at your word, by troubling you with such matters.
Dolly writes her sister and will give her any information for which there may be a subject. She is herself under the operation of a bad Cold, which is so prevalent as to be taking the name of Influenza. I have had an attack myself, but it was slight, and I hope is leaving me.
We are just Housing our Crop of Indian Corn. It promised well, and yields better than it promised. This is almost universally the case. Our Wheat fields look well notwithstanding the insect. The wheat sowed very early alone seems to be seriously injured. The greatest danger from the Insect to wheat sowed late, is in the Spring, and the danger then is in proportion to the feebleness of the plant proceeding from the late seeding. The Lawler Wheat continues under the character I lately mentioned. It is less attacked by the fly and recovers sooner and more fully than any of the other sorts of Wheat. Health & happiness to all of you.
James Madison
Mrs. M. postpones her letter till the next mail. She recd. Mrs. Cutts by the last one.
